This is a Final office action for serial number 16/880767.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 and 65-80 are rejected (claims 65-80 are rejected as being dependent on a rejected claim) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification that includes an over-molded enclosure as shown in figure 3 only discloses that the second interconnection portion 112 is planar while the first interconnection portion 110 is not planar therefore the claims fail to comply with the written description requirement.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61, 65-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,900,009 in view of Carnevali 2004/0232291. 8,900,009 discloses all of the limitations of the claimed inventions except for magnet provides repeatable positional registration between the attachment member and the carrier member; the magnet is disposed in a cup, the over-molded enclosure comprising a rim, attachment member is secured to the device by adhesive, a reference plane, a base member. Carnevali discloses a mount system for supporting a device, comprising: a carrier member (12) comprising a planar first interconnect portion (30) and a second interconnect portion (48); a magnet (44) disposed adjacent to the planar first interconnect portion, wherein the magnet is shaped to define a concentrated magnetic field adjacent to and extending away from the planar first interconnect portion, and wherein an over-molded enclosure (32) is formed about the magnet to define the planar first interconnect portion (30) such that the magnet is enveloped within the over-molded enclosure; and an attachment member (14) operatively associable with a device (CP) and including a planar interface surface (back surface of CP), the attachment member comprising a magnetically interactive portion (surface opposite adhesive surface) that does not include a magnet (44) that is configured for magnetic engagement between the planar interface surface of the attachment member and the planar first interconnect portion of the carrier member to supportably engage the device at the carrier member, wherein the device is supportably engageable at the planar first interconnect portion by magnetic engagement of the attachment member with the planar first interconnect portion of the carrier member; wherein the magnet (44) is operable to register the planar interface surface of the attachment member relative to the planar first interconnect portion to provide repeatable centered positional registration between the attachment member (14) and the carrier member, wherein the repeatable positional registration comprises centered engagement of the attachment member with respect to the carrier member; wherein the magnet is disposed in a cup (48) to shape the concentrated magnetic field, and wherein the magnet and the cup are disposed in the over-molded enclosure (32, within the area of the enclosure 32); The mount system according to claim 65, wherein the over-molded enclosure comprises a rim (32) about the planar first interconnect portion sized relative to the attachment member, wherein the rim (32) is beveled to assist in the centered engagement of the attachment member relative to the carrier member; wherein the attachment member (14) is a shape corresponding to a shape of the planar first interconnect portion; the mount system according to claim 61, wherein the attachment member (14) is secured directly to the device; the mount system according to claim 70, wherein the attachment member is secured to the device by an adhesive (56); wherein the attachment member (14) is supportably engaged by the carrier member (20) only by magnetic interaction between the magnet and the magnetically interactive portion; the mount system according to claim 61, wherein the carrier member is supportably engaged by a base member (B1) and the carrier member is selectively positionable relative to the base member.  It would have been obvious to one having ordinary skill in the art to have modified 8,900,009 to have included for magnet provides repeatable positional registration between the attachment member and the carrier member; the magnet is disposed in a cup, the over-molded enclosure comprising a rim, attachment member is secured to the device by adhesive, a reference plane, a base member as taught by Carnevali for the purpose of providing a quick and secure means of attachment for the device to the mount which prevents the magnet from accidental removal. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 61, 65-67, 70, 71, 74, and 75 is/are rejected, as best understood, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carnevali 2004/0232291. Carnevali discloses a mount system for supporting a device, comprising: a carrier member (12) comprising a planar first interconnect portion (30) and a second interconnect portion (48); a magnet (44) disposed adjacent to the planar first interconnect portion, wherein the magnet is shaped to define a concentrated magnetic field adjacent to and extending away from the planar first interconnect portion, and wherein an over-molded enclosure (32) is formed about the magnet to define the planar first interconnect portion (30) such that the magnet is enveloped within the over-molded enclosure; and an attachment member (14) operatively associable with a device (CP) and including a planar interface surface (back surface of CP), the attachment member comprising a magnetically interactive portion (surface opposite adhesive surface) that does not include a magnet (44) that is configured for magnetic engagement between the planar interface surface of the attachment member and the planar first interconnect portion of the carrier member to supportably engage the device at the carrier member, wherein the device is supportably engageable at the planar first interconnect portion by magnetic engagement of the attachment member with the planar first interconnect portion of the carrier member; wherein the magnet (44) is operable to register the planar interface surface of the attachment member relative to the planar first interconnect portion, wherein the magnet (44) provides repeatable positional registration between the attachment member (14) and the carrier member; the mount system according to claim 63, wherein the repeatable positional registration comprises centered engagement of the attachment member with respect to the carrier member; wherein the magnet is disposed in a cup (48) to shape the concentrated magnetic field, and wherein the magnet and the cup are disposed in the over-molded enclosure (32, within the area of the enclosure 32); The mount system according to claim 65, wherein the over-molded enclosure comprises a rim (32) about the planar first interconnect portion sized relative to the attachment member, wherein the rim (32) is beveled to assist in the centered engagement of the attachment member relative to the carrier member; the mount system according to claim 61, wherein the attachment member (14) is a shape corresponding to a shape of the planar first interconnect portion; wherein the attachment member (14) is secured directly to the device; wherein the attachment member is secured to the device by an adhesive (56); wherein the attachment member (14) is supportably engaged by the carrier member (20) only by magnetic interaction between the magnet and the magnetically interactive portion; the mount system according to claim 61, wherein the carrier member is supportably engaged by a base member (B1) and the carrier member is selectively positionable relative to the base member.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61, 65-67 and 70-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carnevali 2004/0232291 in view of Dixon et al. (Dixon) 20080054541. Carnevali discloses all of the limitations of the claimed invention except for the mount system according to claim 61, wherein the attachment member comprises an integrated portion of a case engaged with the device; wherein the device comprises an integrated attachment member; wherein the second interconnect portion comprises a concave surface area; wherein at least a portion of the concave surface area is supportively contactable and conformably engageable with the base member.  
wherein the planar first interconnect portion defines a reference plane, the carrier member is disposed on a first side of the reference plane and the device is disposed on a second side of the reference plane opposite the first side; and no portion of the device is disposed on the first side of the reference plane; a bulbous member comprising a convexly shaped surface area, wherein at least a portion of the convexly shaped surface area comprises an unobstructed portion; and Holzer Patel Drennan4 955005CON3wherein the second interconnect portion of the carrier member comprising a concave surface area for conformal adjacent engagement with the convexly shaped surface area, and wherein at least a portion of the concave surface area is supportively contactable with the convexly shaped surface area, and wherein the concave surface area is selectively positionable with respect to the convexly shaped surface area throughout a continuum of positions across the unobstructed portion of the convexly shaped surface area; a second magnet disposed adjacent to the second interconnect portion to establish magnetic interaction between the carrier member and the bulbous member, wherein the planar first interconnect portion and the second interconnect portion are disposed on opposite ends of the carrier member, and wherein the magnet and the second magnet produce magnetic fields with different properties such that a strength of the magnetic field at the second interconnect portion is less than a strength of the concentrated magnetic field at the planar first interconnect portion. Dixon teaches that it is known to have wherein the attachment member (20) comprises an integrated portion of a case (12) engaged with the device (14); wherein the device comprises an integrated attachment member (24); wherein the second interconnect portion (24) comprises a concave surface area (see figure 6, concave surface of 24); wherein at least a portion of the concave surface area is supportively contactable and conformably engageable with the base member (28/20); wherein the planar first interconnect portion defines a reference plane, the carrier member is disposed on a first side of the reference plane and the device is disposed on a second side of the reference plane opposite the first side; and no portion of the device is disposed on the first side of the reference plane; a bulbous member (22) comprising a convexly shaped surface area, wherein at least a portion of the convexly shaped surface area comprises an unobstructed portion; and Holzer Patel Drennan4 955005CON3wherein the second interconnect portion of the carrier member comprising a concave surface area (Figure 6, concave surface of 24) for conformal adjacent engagement with the convexly shaped surface area, and wherein at least a portion of the concave surface area is supportively contactable with the convexly shaped surface area, and wherein the concave surface area is selectively positionable with respect to the convexly shaped surface area throughout a continuum of positions across the unobstructed portion of the convexly shaped surface area; a second magnet (26) disposed adjacent to the second interconnect portion to establish magnetic interaction between the carrier member and the bulbous member (22), wherein the planar first interconnect portion (planar surface of 30) and the second interconnect portion (surface of 24 being concave) are disposed on opposite ends of the carrier member. It would have been obvious to one having ordinary skill in the art to have modified Carnevali to have included the carrier member including the concave surface area, a second magnet, a bulbous member comprising a convexly shape surface area, the carrier member is disposed on a first side of the reference plane and the device is disposed on a second side of the reference plane opposite the first side; and no portion of the device is disposed on the first side of the reference plane;  wherein at least a portion of the concave surface area is supportively contactable and conformably engageable with the base member as taught by Dixon for the purpose of providing a quick release attachment means for adjusting the device in all possible positions that might be required by a user. Carnevali in view of Dixon inherently discloses wherein the magnet and the second magnet produce magnetic fields with different properties such that a strength of the magnetic field at the second interconnect portion is less than a strength of the concentrated magnetic field at the planar first interconnect portion.
Claims 68 and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carnevali 2004/0232291 in view of Dixon et al. (Dixon) 20080054541.  Carrnevali in view of Dixon discloses all of the limitations of the claimed invention except for the attachment member has a shape different than the shape of the planar first interconnect portion such that at least a portion of the attachment member overhangs the planar first interconnect portion when the carrier member is in contact with the attachment member; wherein the attachment member comprises an annular disk. It would have been an obvious matter of design choice to have made the attachment member has a shape different than the shape of the planar first interconnect portion such that at least a portion of the attachment member overhangs the planar first interconnect portion when the carrier member is in contact with the attachment member; wherein the attachment member comprises an annular disk, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical. 

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that wherein, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Carnevali inherently teaches to provide repeatable centered positional registration between the attachment member and the carrier member since magnetic connections provide repeatable registration between parts and the transition wall 32 provides the centering therefore meeting applicant’s claim limitation. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the magnet is operable to register the planar interface surface of the attachment member relative to the planar first interconnect portion to provide repeatable centered positional registration between the attachment member and the carrier member , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631